Citation Nr: 1403336	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-29 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of allergic reaction, claimed as a result of taking a VA-prescribed increased dosage of medication.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine disability.

3.  Entitlement to service connection for a right eye disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran had active duty service from January 1974 to December 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and August 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Regarding the issues denied in the August 2010 rating decision (entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of allergic reaction, and entitlement to service connection for a cervical spine disability), a notice of disagreement was received in November 2010, a statement of the case was issued in September 2011, a substantive appeal was received in November 2011, and a Board hearing was conducted in March 2013.  Regarding the issue denied in the August 2013 rating decision (entitlement to service connection for a right eye disability), a notice of disagreement was received in October 2013.

The Board has reviewed the claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After reviewing the claims file, the Board believes that additional development is necessary to ensure that VA has met the duty to assist the Veteran.


Compensation under 38 U.S.C.A. § 1151 for Residuals of Allergic Reaction

The Veteran contends that he is entitled to compensation under 38 U.S.C.A. § 1151 for residuals of allergic reaction, which he alleges to be the result of taking a VA-prescribed increased dosage of the medication Lisinopril.

VA treatment records document the following pertinent findings.  On March 29, 2010, the Veteran's dosage of Lisinopril (which he took for his blood pressure and heart) was increased from 2.5 milligrams daily to 10 milligrams daily.  Two weeks later, on April 12, he presented to the VA hospital with complaints of a two-week history of swelling in his feet, a two-day history of swelling in his groin, and a one-day history of swelling in his face, lips, and hands; he was diagnosed with angioedema and instructed to stop taking Lisinopril.  On April 13, it was recorded in his VA medical chart that he had an allergy to Lisinopril.  On April 14, he reported that he had significantly decreased his salt intake due to a doctor's recommendation after having the swelling episode, and reported that he still had residual swelling of his lips, gums, and jaw despite stopping the Lisinopril two days earlier.  On April 16, April 28, and May 4, the Veteran went to the VA hospital emergency room (and stayed in the VA hospital overnight from May 4 to May 5) for allergic reaction symptoms (including swelling, rash, and edema).  On May 4, he reported that he had recently decreased his sodium intake per the recommendation of a nurse to decrease his edema.  In June 2010 and July 2010, he reported continued swelling all over his body from Lisinopril (despite the fact that he no longer took this medication).

On his November 2011 VA Form 9, as well as at his March 2013 hearing, the Veteran alleged that when he went to the VA emergency room for extreme swelling the first time (in April 2010), he was told only to decrease his salt intake, and that it was not until he went back to the VA emergency room two days later for extreme swelling that he was told to stop taking Lisinopril due to an allergic reaction to that medication.  At his March 2013 hearing, the Veteran also testified that he continued to experience a residual swelling of the throat, and that he was currently being treated by an allergist, as a result of having his dosage of Lisinopril increased by VA back in 2010.

Under the circumstances, the Board finds that VA's duty to assist the Veteran requires an adequate VA examination and medical opinion to determine the nature and etiology of any current residuals of allergic reaction.

Service Connection for Cervical Spine Disability

The Veteran contends that he is entitled to service connection for a cervical spine disability, which he alleges to be related either to an injury in service or to his service-connected lumbar spine disability.

The Veteran's service treatment records (STRs) do not document any complaints, findings, treatment, or diagnoses pertaining to his cervical spine.  Following his discharge from service in December 1975, VA treatment records reveal that he first sought treatment for neck pain nearly 30 years later, in August 2004.  VA x-rays in August 2004 revealed loss of the normal cervical lordosis, loss of disc height at C3-4 and C4-5, and some small osteophytes anteriorly at C3-4, C4-5, and C5-6.  The Veteran began receiving ongoing VA treatment for neck pain beginning in July 2009; it was noted in a July 2009 VA treatment record that he had no known injury for the neck with symptoms beginning three to four years prior.  VA x-rays in July 2009 revealed exaggeration of the normal cervical lordosis and spurring of vertebral endplates in the mid-cervical spine.  A VA MRI in October 2010 revealed degenerative disc disease throughout the cervical spine.  A March 2011 VA treatment record noted the Veteran's report that he had pain in his neck, with onset when he hurt himself while playing football in the military.

On his November 2011 VA Form 9, the Veteran alleged that he had been told by a doctor that old back injuries could cause problems in the neck later on.  At his March 2013 hearing, the Veteran testified that, while playing football in service, he injured his low back and also hit his head when he fell and ended up on the bottom with others on top of him.  He acknowledged that he was not treated for his neck at that time or for awhile after service.  However, he testified that his altered gait and current need to use a cane and walker (causing him to be bent forward all the time) due to his service-connected lumbar spine disability could be causing or aggravating his current cervical spine disability.

Under the circumstances, the Board finds that VA's duty to assist the Veteran requires an adequate VA examination and nexus opinion to determine if he currently has a cervical spine disability which is related to any incident of his military service, or was caused or aggravated by his service-connected lumbar spine disability.

Service Connection for Right Eye Disability

As noted in the Introduction, the Veteran filed a notice of disagreement in October 2013 (located in the VBMS) to initiate an appeal of the August 2013 rating decision (also located in the VBMS) which denied service connection for a right eye disability.  Appropriate action, including issuance of a statement of the case, is therefore necessary with regard to this issue.  38 C.F.R. § 19.26; Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must make arrangements to obtain all outstanding (not already contained in the claims file) VA medical records of treatment the Veteran has received for his claimed disabilities.  If any records requested are unavailable, the reason must be explained for the record.

2.  After completion of Instruction #1 to the extent possible, the Veteran should be scheduled for an appropriate VA examination for the residuals of allergic reaction at issue.  The claims file should be made available to the examiner for review.  The examiner should clearly report whether or not there are any current residuals of allergic reaction.  The examiner should set forth all clinical and special test findings.

After examining the Veteran and reviewing the claims file, the examiner should offer a response to the following question for each diagnosed residual of allergic reaction (to include all such residuals diagnosed during the period of the current claim):

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that such residual of allergic reaction is caused by any medications prescribed by VA (to include the increased dosage of Lisinopril prescribed in March 2010)?

(b)  If the answer to question (a) is yes, did the residual of allergic reaction result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part?

(c)  If the answer to question (b) is no, was the residual of allergic reaction due to an event not reasonably foreseeable?

The examiner should offer a rationale for all opinions given with reference to pertinent evidence.

3.  After completion of Instruction #1 to the extent possible, the Veteran should be scheduled for an appropriate VA examination for the cervical spine disability at issue.  The claims file should be made available to the examiner for review.  The examiner should clearly report whether or not there are any current cervical spine disabilities.  The examiner should set forth all clinical and special test findings (to include x-ray results if x-rays are deemed medically advisable).

After examining the Veteran and reviewing the claims file, the examiner should offer a response to the following question for each diagnosed cervical spine disability (to include all such disabilities diagnosed during the period of the current claim):

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that such disability is causally related to any incident of the Veteran's military service (to include the incident wherein he injured his lumbar spine)?

(b)  Is it at least as likely as not (a 50% or higher degree of probability) that such disability is proximately due to his service-connected lumbar spine disability?

(c)  Is it at least as likely as not (a 50% or higher degree of probability) that such disability has been aggravated by his service-connected lumbar spine disability?

The examiner should offer a rationale for all opinions given with reference to pertinent evidence.

4.  After completion of all of the above to the extent possible, the RO/AMC should review the expanded record and readjudicate the appeal.  If either issue on appeal remains denied, the RO/AMC should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for appellate review.

5.  The RO/AMC should issue a statement of the case addressing the issue of entitlement to service connection for a right eye disability.  The Veteran and his representative should be afforded the appropriate period of time to respond.  This matter should be returned to the Board only if the Veteran or his representative submits a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

